 



EXHIBIT 10.21

CONSULTING AGREEMENT

     This Consulting Agreement (“Agreement”) is entered into and effective this
1st day of April, 2003 (the “Effective Date”) by and between Quovadx, Inc. a
Delaware corporation with principal offices at 6400 S. Fiddler’s Green Circle,
Suite 1000, Englewood, CO 80111 (“Quovadx”) and Compuflex International, a
California corporation with principal offices at 6303 Owensmouth Ave., 11th
Floor, Woodland Hills, CA 91367 (“Consultant”).

     In consideration of the mutual covenants and agreements hereafter set
forth, the parties agree as follows:



1.   Duties of Consultant.

     a. Services. Consultant shall perform the services as may be requested from
time to time by Quovadx (“Services”) and described in each Statement of Work
executed by authorized representatives of both parties in the form set forth in
Exhibit A, attached hereto (“SOW”). Each executed SOW shall be attached to this
Agreement and made a part of this Agreement. In the event of any conflict
between the terms of this Agreement and any of those contained in any SOW, this
Agreement shall control. Upon request by Quovadx, Consultant agrees to submit to
Quovadx in a timely manner and in written or other tangible form, any
deliverables of Consultant’s work under this Agreement including, without
limitation, all deliverables listed in the SOWs and all assigned Inventions as
set forth in Section 6.b.

     b. Designated Representatives. Consultant shall appoint a Designated
Representative to all address matters relating to this Agreement Consultant
shall report directly to Quovadx’s Designated Representative and shall provide
Services in accordance with the SOWs and further instructions of Quovadx’s
Designated Representative, and with such reasonable instructions given to
Consultant by any other officer of Quovadx. Either party may at any time change
its Designated Representative by providing written notice of such change in
accordance with Section 12.d.

     c. Persons Providing Services. If Consultant is a corporation or other
business entity, the Services shall be provided by approved representatives or
such other employee(s) of Consultant who are approved by Quovadx in writing
prior to performing any of the Services. Consultant agrees that it shall be
responsible for a breach of this Agreement by any of its employees, agents
and/or contractors.

2. Compensation. The fees and expense reimbursements payable by Quovadx and the
payment terms of such fees and expense reimbursements shall be as set forth in
the applicable SOW. All fees and expense reimbursements provided for in the SOWs
are Consultant’s sole compensation for rendering the Services to Quovadx.
Consultant shall provide Quovadx with monthly invoices detailing the applicable
consulting hours and/or fees that are due under this Agreement, along with any
applicable itemized expenses and receipts for such expenses. Quovadx agrees to
pay approved invoices within forty-five (45) days following their receipt.

3. Term/Termination. This Agreement shall commence on the Effective Date and
continue, unless terminated earlier pursuant to this Section 3, until the latter
of (i) two (2) months thereafter or (ii) so long as a SOW is in effect and has
not been completed. This Agreement may be terminated by Quovadx at any time,
with or without cause, by giving written notice of termination to Consultant. In
the event of such termination, Quovadx will be obligated to pay Consultant any
outstanding fees or expense reimbursements due under this Agreement only for or
in connection with such Services actually completed by Consultant and reasonably
acceptable to Quovadx as of the date of Quovadx’s termination notice. Either
party may terminate this Agreement if the other party breaches a material
provision of this Agreement and fails to cure such breach within thirty
(30) days (immediately in the case of a breach of Section 4) after receiving
written notice describing the breach.



4.   Confidentiality.

     a. Confidential Information. Consultant understands that Quovadx possesses
and will possess Confidential Information that is important to its business. For
purposes of this Agreement, “Confidential Information” is all information that
is disclosed to Consultant or that was or will be developed, learned, created,
or discovered by Consultant (or others) for or on behalf of Quovadx, or that
became or will become known by, or was or is conveyed to Quovadx and has
commercial value in Quovadx’s business, or that is developed at Quovadx’s
facilities or with use of Quovadx’s equipment. Confidential Information
includes, but is not limited to, Inventions (defined in Section 6.a) and
information (and all tangible items in any form incorporating, embodying or
containing information) relating to (a) all client/customer lists, vendor lists
and all lists or other compilations containing client, customer or vendor
information; (b) information about products, proposed products, research,
product development, know-how, techniques, processes, costs, profits, markets,
marketing plans, strategies, forecasts, sales and commissions, and unpublished
information relating to technological and scientific developments; (c) plans for
future development and new product concepts; (d) all manufacturing techniques or
processes, documents, books, papers, drawings, schematics, models, sketches,
computer programs, databases, and other data of any kind and descriptions
including electronic data recorded or retrieved by any means; (e) the
compensation, performance and terms of employment of Quovadx employees;
(f) software in various stages of development, and any designs, drawings,
schematics, specifications, techniques, models, data, source code, algorithms,
object code, documentation, diagrams, flow charts, research and development,
processes and procedures relating to any software; and (g) all other information
that has been or will be given to Consultant in confidence by Quovadx (or any
affiliate) concerning Quovadx’s actual or anticipated business, research or
development, or that is received in confidence by or for Quovadx from any other
person or entity. Confidential Information does not include information that
Consultant can demonstrate by written documentation created in the ordinary
course of business, (i) is in the public domain through lawful means that do not
directly or indirectly result from any act or omission of Consultant in breach
of its obligations hereunder or (ii) was already rightfully known to Consultant
(other than in connection with this consulting arrangement) without restriction
on use or disclosure at the time of Quovadx’s disclosure to Consultant.

     b. Non-Disclosure. Consultant understands that the consulting arrangement
creates a relationship of confidence and trust between Consultant and Quovadx
with regard to Confidential Information. Consultant shall at all times, both
during and after the term of this Agreement for a period of [three (3)] years,
keep the Confidential Information in confidence and trust. Consultant shall not,
without the prior written consent of an authorized officer of

1



--------------------------------------------------------------------------------



 



Quovadx (i) copy, use or disclose any Confidential Information, (ii) remove any
Confidential Information from the business premises of Quovadx, or (iii) deliver
any Confidential Information to any person or entity outside Quovadx.
Notwithstanding the foregoing, Consultant may use the Confidential Information
solely to deliver the Services, provided that Consultant’s employees have
previously entered into written agreements protecting third-party confidential
information received by Consultant and containing provisions at least as
restrictive as those set forth in this Section 4.

     c. Return of Confidential Information. Consultant agrees that upon
termination of this Agreement for any reason, completion of the Services, or
upon Quovadx’s request, Consultant shall promptly deliver to Quovadx all
Confidential Information, and any document or media that contains or reflects
Inventions (and all copies thereof), excepting only Consultant’s copy of this
Agreement.

5. Trading Restriction. Consultant is aware of the restrictions imposed by the
United States securities laws on the purchase or sale of securities by any
person who has received material, non-public information from the issuer of such
securities and on the communication of such information to any other person.
Consultant is aware that Quovadx is a publicly traded company, trading on Nasdaq
under the symbol “QVDX” and that Consultant will receive material non-public
information about Quovadx in the course of Consultant’s engagement under this
agreement. Consultant agrees that during the term of this agreement and for a
period of three months after its termination, Consultant will not trade in
Quovadx securities.



6.   Ownership and License.

     a. Disclosure of Inventions. Consultant shall promptly disclose in writing
to Quovadx’s Designated Representative all “Inventions” (which term includes
patentable or non-patentable inventions, original works of authorship,
derivative works, trade secrets, technology, computer software, application
programming interfaces, ideas, discoveries, algorithms, protocols, compositions,
designs, formulas, processes, trademarks, service marks, patents, copyrights,
techniques, knowhow and data, and all improvements, rights, and claims related
to the foregoing) made, conceived, reduced to practice, or developed by
Consultant, either alone or jointly with others, that result from any of the
Services that Consultant has performed for Quovadx. Consultant shall not
disclose Inventions covered by this Section 6.a to any person outside of Quovadx
unless requested to do so by management personnel of Quovadx.

     b. Assignment of Inventions. Consultant agrees to irrevocably assign to
Quovadx, without further consideration, all right, title, and interest that
Consultant may presently have or acquire (throughout the United States and in
all foreign countries), free and clear of all liens and encumbrances, in and to
each Invention, including all Rights therein and thereto, which shall be the
sole property of Quovadx. “Rights” mean all patents, patent rights, copyrights,
mask work rights, trademark rights, trade secret rights, sui generis database
rights, and all other intellectual and industrial property and proprietary
rights of any kind in the Inventions that currently exist or may exist in the
future anywhere in the world.

     c. Cooperation. Consultant agrees to perform, during and after the term of
this Agreement, all acts deemed necessary or desirable by Quovadx to permit and
assist it, at Consultant’s hourly rate as listed in the Work Descriptions (or,
if no hourly rate is specified in the Work Descriptions, at such rate Quovadx in
its sole discretion deems reasonable), in evidencing, perfecting, obtaining,
maintaining, defending and enforcing Rights and/or Consultant’s assignments
herein. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. Consultant hereby
irrevocably designates and appoints Quovadx and its duly authorized officers and
agents, as Consultant’s agents and attorneys-in-fact, with full power of
substitution, to act for and in behalf and instead of Consultant, to execute and
file any documents and to do all other lawfully permitted acts to further the
above purposes with the same legal force and effect as if executed by
Consultant.

     d. Moral Rights. Any assignment of copyright hereunder includes all rights
of paternity, integrity, disclosure and withdrawal and any other rights that may
be known as or referred to as “moral rights” (collectively, “Moral Rights”). To
the extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Consultant hereby consents to any action of Quovadx that would
violate such Moral Rights in the absence of such consent.

     e. Non-Solicitation. Consultant agrees that for the term of this Agreement
as described in Section 3 and for a period of six (6) months following any
termination of this Agreement, Consultant shall not, for itself or any third
party, directly or indirectly divert or attempt to divert from Quovadx (or any
affiliate of it that might be formed) any business of any kind in which Quovadx
is engaged including, without limitation, the solicitation of or interference
with any of its customers, clients or vendors. During the term of this Agreement
and for one (1) year thereafter, Consultant shall not encourage or solicit any
employee or consultant of Quovadx (or any of its affiliates) to leave Quovadx
for any reason.

     f. License. If any Rights or Inventions assigned hereunder are based on, or
incorporate, or are improvements or derivatives of, or cannot be reasonably
made, used, modified, maintained, supported, reproduced and distributed or
otherwise fully exploited without using or violating technology or Rights owned
or licensed by Consultant and not assigned hereunder, Consultant hereby grants
Quovadx a perpetual, irrevocable, worldwide, fully paid-up, royalty-free,
nonexclusive, sublicensable right and license to exploit and exercise all such
technology and Rights in support of Quovadx’s exercise or exploitation of any
assigned Rights or Inventions. Such technology and Rights shall be set forth in
Exhibit B, attached hereto.

7. Independent Contractor.  (i) Consultant shall act in the capacity of an
independent contractor with respect to Quovadx, and not as an employee or
authorized agent of Quovadx. Consultant shall not have any authority to enter
into contracts or binding commitments in the name or on behalf of Quovadx.
(ii) Consultant agrees, that no employee providing Services under this Agreement
shall have the status of an employee of Quovadx and none of Consultant’s
employees shall participate in any employee benefit plans or group insurance
plans or programs (including, but not limited to salary, bonus or incentive
plans, stock option or purchase plans, or plans pertaining to retirement,
deferred savings, disability, medical or dental) or any pension, stock, bonus,
profit-sharing, or other similar benefit program that Quovadx may have for its
employees, regardless of whether Consultant’s employees are classified as an
employees for any other purpose or are otherwise eligible to participate in such
plans; and (iii) Consultant is solely responsible for all taxes, withholdings,
and other similar statutory obligations relating to Consultant’s employees
including, without limitation, Workers’

2



--------------------------------------------------------------------------------



 



Compensation Insurance, Unemployment Insurance, or State Disability Insurance.

8. Representations and Warranties. Consultant represents and warrants the
following: (i) Consultant’s performance of the Services and all terms of this
Agreement will not breach any agreement that Consultant has with another party
including, without limitation, any agreement to keep in confidence third party
proprietary information acquired by Consultant in confidence or trust; (ii)
Consultant is not and will not be bound by any agreement, nor has assumed or
will assume any obligation, which would in any way be inconsistent with the
Services to be performed by Consultant under this Agreement; (iii) in performing
the Services, Consultant will not use any third party confidential or
proprietary information, or infringe the Rights of another party, nor will
Consultant disclose to Quovadx, or bring onto Quovadx’s premises, or induce
Quovadx to use any third party confidential or proprietary information; (iv)
Consultant will abide by all applicable laws and Quovadx’s safety rules in the
course of performing the Services; (v) all of Consultant’s employees and
contractors, as applicable, performing any of the Services have executed written
non-disclosure, assignment of rights and other appropriate agreements sufficient
to protect the Confidential Information, and sufficient to allow Consultant to
grant the assignments and licenses to Quovadx as provided herein; (vi) if
Consultant’s work requires a license, it has obtained that license, and that
such license is in full force and effect and will remain in full force and
effect during the term of this Agreement; and (vii) the Services shall be
conducted with due diligence and performed with professional skill and care.

9. Indemnity. Consultant shall defend, indemnify and hold Quovadx and its
affiliates (and their respective employees, officers, directors and
representatives) harmless against any and all losses, liabilities, damages,
claims, demands and suits and related costs and expenses (including, without
limitation, reasonable attorneys’ fees and court costs) arising or resulting,
directly or indirectly, from (i) any act or omission of Consultant (its
employees or independent contractors) or Consultant’s (its employees’ or
independent contractors’) breach of any representation, warranty or covenant of
this Agreement, or (ii) infringement of any third-party intellectual property
rights by the Inventions and deliverables, Quovadx’s use of the Inventions and
deliverables or Consultant’s performance of the Services, and (iii) any failure
(alleged or actual) by Consultant to satisfy any of his tax or withholding
obligations for Consultant or any employee or individual retained by Consultant
to perform Services for Quovadx.

10. Insurance. During the term of this Agreement, Consultant shall maintain
insurance coverage as is customary in the industry for this type of engagement.

11. Limitation of Liability. NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR
OTHERWISE, NEITHER CONSULTANT NOR QUOVADX WILL BE LIABLE WITH RESPECT TO ANY
SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES. THE FOREGOING LIMITATION DOES NOT
APPLY TO BREACH OF OBLIGATIONS UNDER SECTIONS 4, 5, AND 9.



12.   Miscellaneous.

     a. Governing Law; Severability; Remedies. Consultant agrees that any
dispute in the meaning, effect or validity of this Agreement shall be resolved
in accordance with the laws of the State of Colorado without regard to the
conflict of laws provisions thereof. The sole jurisdiction and venue for actions
related to the subject matter of the Agreement shall be the state and federal
courts in Denver, Colorado, and both parties hereby consent to such jurisdiction
and venue and waive all objections thereto. If any provision of this Agreement
is held to be illegal or unenforceable, such provision shall be limited or
excluded from this Agreement to the minimum extent required, and the balance of
the Agreement shall be interpreted as if such provision was so limited or
excluded and shall be enforceable in accordance with its terms. Consultant
recognizes that a violation of Sections 4 and 5 of this Agreement could cause
Quovadx irreparable harm, the amount of which may be extremely difficult to
estimate, thus, making any remedy at law inadequate. Notwithstanding the above,
Consultant agrees that Quovadx shall have the right to apply to any court of
competent jurisdiction for an order restraining any breach or threatened breach
of Sections 4 and 5 of this Agreement and for any other relief Quovadx deems
appropriate without being required to post any bond or other security. This
right shall be in addition to any other remedy available to Quovadx in law or
equity.

     b. Entire Agreement/Modifications; Assignment. This Agreement (together
with all executed SOWs and attached exhibits) contains the entire understanding
of the parties regarding its subject matter. This Agreement may only be modified
by a subsequent written agreement executed by authorized representatives of both
parties. This Agreement (together with all attached exhibits) shall be binding
upon Consultant, and inure to the benefit of the parties hereto and their
respective heirs, successors, assigns, and personal representatives; provided,
however, that Consultant shall not assign any of its rights or delegate any of
its duties hereunder without Quovadx’s prior written consent and any attempted
assignment or delegation will be void.

     c. Notices. All notices required or given under this Agreement shall be
addressed to the parties at the addresses shown in the “Notices” section of each
SOW (or such other address as may be provided by written notice in accordance
with this Section 12.c.) and shall be deemed given upon receipt (or, if not
received sooner, three (3) days after deposit in the U.S. mails) when delivered
by registered mail, postage pre-paid, return receipt requested, by facsimile
(with a confirmation copy sent by registered mail) or by commercial overnight
delivery service with tracking capabilities.

     d. Survival. The provisions of this Agreement that may be reasonably
interpreted as surviving its termination, including the applicable provisions of
Sections 3-8, 11 and 12, shall continue in effect after termination of this
Agreement. Quovadx is entitled to communicate Consultant’s obligations under
this Agreement to any future client or potential client of Consultant.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date. All signed copies of this Agreement shall be deemed originals.

             

       QUOVADX, INC.:            CONSULTANT
 
           
By:
       /s/ Mark Rangell   By:        /s/ Cory Isaacson

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


       (Authorized Signature)            (Authorized Signature)
 
           

       Mark Rangell            Cory Isaacson

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


       Printed Name            Printed Name
 
           

       Senior Vice President            President

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


       Title             Title

4